Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Myron Roderick Nunn seeks to appeal the district court’s failure to rule on his motion to amend a 42 U.S.C. § 1983 (2012) complaint. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). Nunn’s notice of appeal challenges neither a final order nor an appealable interlocutory or collateral order. Accordingly, we deny Nunn’s motion for the appointment of counsel and dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
DISMISSED.